252
aonorabls George H. Shsc>ard, Page 2


     above as eup@mental mintsname     shall revert
     to the rgenerelrovenua fund ot this State."
          This Department ruled in Opinion Fo. O-733 that
the Legislaturewas unauthorizedto appropriatemoney for
the payment of dtflaisnoywarrants issued by the Mvernor
In the amount of $75,000 for tha purpose of ereoting 8
bulldin on the campus or John Tarleton College.
          In your letter you sug>ly the sdditlonal~~informa-
tion that the oonstruatlonthat wan placed on the aempus of
John Tarleton College was not a new bUilding, but wau rather
an additionalunit to the Solence BuildinS of aald sohool.
           In light of this additional lnfoxmatlonyou have
rurniahea, we have again reoonelderedthe original proposi-
tion as to tha validity or the daflolenoy  warrants and have
reaohed the oonoluslonthat In aooordenoo with our opinion
Ro. O-733, the Legislaturewas unautharlzedto appropriate
money for the payment of euoh ddlolsnoy   warrant8 imaued ln
this oasb. ft 5s the opinion of thle Department that the
Comptroller or Pub150 Aooount8 should not ooneider those
sum8 ao appropristsdin arriving at the amount of ourrent ap-
propriationsset up a&not the general revermtrfund.
                                       Youra very truly
                                ATTORRRYQRNZRALOFTRXAS


                                 BY
                                                  Aselstunt
BG~BBB
             APPROVE~JUN21, 1940